MEMORANDUM *
Appellant Maxner Co. appeals the district court’s dismissal under Federal Rule of Civil Procedure 52(c) of its claim that Costco intentionally interfered with Maxner’s contract with a third party, Chrisha Creations, Ltd. We affirm the district court.
Under Washington law, the tort of intentional interference with a contractual relationship is comprised of five elements:
(1) the existence of a valid contractual relationship or business expectancy; (2) that defendants had knowledge of that relationship; (3) an intentional interference inducing or causing a breach or termination of the relationship or expectancy; (4) that defendants interfered for an improper purpose or used improper means; and (5) resultant damage.
Leingang v. Pierce County Medical Bureau, Inc., 131 Wash.2d 133, 930 P.2d 288, 300 (Wash.1997). In dismissing the claim following the presentation of Maxner’s case at trial, the district court ruled that Maxner presented no evidence as to the second and fourth elements of intentional interference with a contractual relationship. Following this ruling from the bench, the court also issued a written order setting out its findings of fact and conclusions of law which mandated a 52(c) judgment in Costco’s favor.
We do not find error with either conclusion. As the district court reasoned, Costco did not act by improper means in rejecting the dancing Easter bunnies it had obtained from Chrisha, which Chrisha had Maxner manufacture to Costco’s specifications. In rejecting the bunnies, Costco acted pursuant to a clause in its contract with Chrisha, which allowed Costco to revoke acceptance of any merchandise that is later discovered to “allegedly contain any defect.” Chrisha concurred in Costco’s decision and agreed to accept return of the bunnies. Acting pursuant to a clear and valid contract clause is not interference through improper means. Pleas v. City of Seattle, 112 Wash.2d 794, 774 P.2d 1158, 1163 (Wash.1989). As to the knowledge element, Maxner did not present sufficient evidence of Costco’s awareness of Maxner at the time of its decision to reject the bunnies. Since the decision to reject the bunnies occurred prior to Maxner’s letter offering to cure any defects in the bunnies, the district court did not abuse its discretion in excluding the letter to demonstrate Costco’s knowledge. Fisher v. Parkview Props., Inc., 71 Wash.App. 468, 859 P.2d 77, 84 (Wash.Ct.App.1993). Moreover, since Maxner failed to present evidence of improper means, any error as to the admissibility of the letter was not prejudicial. Geurin v. Winston Indus., Inc., 316 F.3d 879, 882 (9th Cir.2002).
Finally, the district court did not abuse its discretion in limiting the relevance of Chrisha’s assignment to Maxner of Chrisha’s letter of credit from Costco since Maxner failed to allege any additional relevance or theories as to this letter in its *904pleadings or pretrial order. Eagle v. American Tel. and Tel. Co., 769 F.2d 541, 548 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.